DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
In that response, claims 29 and 60 were amended and claim 49 was canceled.  Claims 29, 30, 46, 50, 56, and 59-67 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 61-65 are objected to because of the following informalities:  “PLA”, “PEG-PPG-PEG” should be clarified as “block” within the pentablock copolymer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 30, 46, 50, 56, and 59-67 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kharbanda (WO 2018/049155 A1).
Kharbanda teaches polymeric nanoparticles comprising MCL-1 antagonists, as well as chemotherapeutic agents such as salinomycin (title; abstract;  p.2 l.3, ll.11-15, 20-26, p.3 l.12, p.4 l.21, p.15 l.14-p.16 l.14, p.37 ll.14-15; claims 11, 26).  The nanoparticles comprise poly(lactic acid)-poly(ethylene glycol)-poly(propylene glycol)-poly(ethylene glycol) (PLA-PEG-PPG-PEG) tetra block copolymer, as well as PLA-PEG-PPG-PEG-PLA pentablock copolymer (p.18 ll.9-11; see p.17 ll.27-28). 
The PLA has a molecular weight between about 2,000 and about 80,000 daltons (p.2 ll.20-21, p.17 ll.9-17, p.18 ll.3-11), e.g., 80,000.  The PEG-PPG-PEG block has various average weights of, e.g., about 14,600 g/mol (p.18 ll.19-22).  “In an embodiment, the biodegradable polymeric nanoparticle of the present disclosure is PLA-PEG-PPG-PEG, and the average molecular weight of the poly(lactic acid) block is about 60,000 g/mol, the average weight of the PEG-PPG-PEG block is … or about 14,600 g/mol,…” (p.18 ll.19-22).  
The diameter is between about 30 and 270 nm and more suitably less than about 100 nm, e.g., 100 nm (p.2 ll.24-25, p.18 ll.14-15, p.20 l.14-20). “Suitable pharmaceutical compositions or formulations can contain, …, preferably from about 1 % to about 60%, of the active ingredient(s).”  (P.39 ll.16-18).  The compositions can be injectable solutions among other forms (p.40 ll.1-2).  Kharbanda teaches targeting moieties (p.13 ll.17-29, p.26 ll.24-34, p.39 ll.13-15). 
It is noted that Kharbanda does not teach an embodiment wherein a pharmaceutical composition specifically comprises polymeric nanoparticles comprising PLA-PEG-PPG-PEG-PLA pentablock copolymer and salinomycin and a pharmaceutically acceptable carrier as in claim 29.  However it must be noted that Applicant’s disclosure of the pentablock copolymer similarly consists of paragraphs 0120 and 0107 in the pre-grant publication US 2020/0046648 Al.  Therefore to the extent that Applicant asserts that paragraph [0120] fully discloses the subject matter of claim 29 (Remarks, 5, first para., February 16, 2022), Kharbanda anticipates claim 29.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 30, 46, 50, 56, and 59-67 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2015/0353676) in view of Huczynski (Polyether ionophores-promising bioactive molecules for cancer therapy, Bioorg. Med. Chem. Lett. 2012 Dec 1;22(23):7002-10).
Regarding claims 29, 30, 46, 47, 50, 56, and 59-67, Singh teaches pharmaceutical compositions comprising nanoparticles made of PLA-PEG-PPG-PEG-PLA pentablock copolymer (paras.0009, 0115; claim 5), anticancer agents, and carriers (see title; abstract; paras.0005-06, 0008-15, 0037, 0045-46, 0053-54, 0104-05, 0107-10, 0130, 0134-35, 0139-41; claims 1, 3, 5-9, 12-15, 26). Particle diameters are “more suitably less than about 100 nm”, e.g., 100 nm (abstract; para.0130).  “The average molecular weight of PLA may also be about 60,000 g/mol” (para.0110; see paras. 0008, 0013; claim 3), and the average weight of the PEG-PPG-PEG block can be 15,000 g/mol  (para.0013; see paras. 0008, 0112).  These weights are within the ranges in claims 50, and 61-65.  “Suitable pharmaceutical formulations can contain,  …, preferably from about 1 % to about 60%, of the active ingredient(s).” (Para.0166).
Singh does not specifically teach salinomycin as a therapeutic agent.
Huczynski discusses salinomycin as a treatment against cancer stem cell and multidrug resistance cells at a dose of 5 mg/kg (p.7004, left col.,-rt. col., last para.; see pp.7004-06).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing of the invention to combine the teachings of Singh and Huczynski and load Singh’s nanoparticles with salinomycin as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to anticancer drugs, Singh teaches that the suitable molecules that can be encapsulated in its nanoparticles are not limited, but include chemotherapeutics (paras.0134-35), and Huczynski discloses that salinomycin has been reported as effective against various cancer stem cells.

Response to Arguments
Although new rejections are made above Applicant’s arguments relating to the cited are addressed now to the extent they have not been rendered moot and are relevant to the above rejections. 
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. Applicant argues “Singh does not provide any information regarding the drug release properties of a penta block copolymers” and Huczynski does not cure this deficiency.  (Remarks, 6-7, February 16, 2022.)
The above rejection based on Singh has been modified with citations to Singh’s teachings on the pentablock copolymer PLA-PEG-PPG-PEG-PLA.  As for the “drug release properties”, none are recited in the present claims.  Furthermore for product claims “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 30, 46, 50, 56, and 59-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12-16 of U.S. Patent No. 11,246,904 in view of Huczynski (Polyether ionophores-promising bioactive molecules for cancer therapy, Bioorg. Med. Chem. Lett. 2012 Dec 1;22(23):7002-10). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claims sets are drawn to polymeric nanoparticles formed of the pentablock copolymer PLA-PEG-PPG-PEG-PLA and comprising a therapeutic agent.  The difference(s) between the two claim sets is that the ’904 patent’s claims do not recite salinomycin.  However the ‘904 patent matured from a continuation application of Singh, cited above, and as discussed above Huczynski discusses salinomycin as a treatment against cancer stem cell and multidrug resistance cells at a dose of 5 mg/kg (p.7004, left col.,-rt. col., last para.; see pp.7004-06).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing of the invention to combine the teachings of Singh and Huczynski and load Singh’s nanoparticles with salinomycin as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to anticancer drugs, Singh teaches that the suitable molecules that can be encapsulated in its nanoparticles are not limited, but include chemotherapeutics (paras.0134-35), and Huczynski discloses that salinomycin has been reported as effective against various cancer stem cells.  Thus the claims are not patentably distinct.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615